18‐1774‐cv (L) 
Fidelity Brokerage Services v. Deutsch 
 
                     UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                                     
                            SUMMARY ORDER 
                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND 
IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT 
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR 
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY 
CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 13th day of March, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI 
                   GERARD E. LYNCH, 
                                          Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FIDELITY BROKERAGE SERVICES LLC, 
NATIONAL FINANCIAL SERVICES LLC,     
                   Petitioners‐Appellees, 
 
                   ‐v.‐                                      18‐1774; 18‐1896 
 
PETER E. DEUTSCH, WILLIAM J. DEUTSCH,   


                                          1 
             Respondents‐Appellants, 
 
FINANCIAL INDUSTRY REGULATORY 
AUTHORITY, INC., 
                   Defendant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANTS:                             Howard Graff (Michael S. Cryan on the 
                                            brief), Arent Fox LLP, New York, NY. 
 
FOR APPELLEES:                              Mark D. Knoll, Bressler, Amery & Ross, 
                                            P.C., New York, NY.   
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (Buchwald, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       Peter and William Deutsch participated in an arbitration against Fidelity 
Brokerage Services LLC and National Financial Services LLC (together 
“Fidelity”) alleging claims based on tort, contract, and violation of the rules of 
the Financial Industry Regulatory Authority (“FINRA”) related to their failed 
investment in China Medical Technologies, Inc.    After 50 days of hearings, the 
FINRA arbitration panel issued an award denying the Deutsches’ claims in their 
entirety.    The Deutsches appeal from the judgment of the United States District 
Court for the Southern District of New York (Buchwald, J.) granting Fidelity’s 
petition to confirm the award and denying the Deutsches’ petition to vacate the 
award.    “We review a district court’s decision to confirm or vacate an 
arbitration award as beyond the arbitrator’s powers de novo as to legal issues 
and for clear error as to factual findings.”    Gen. Re Life Corp. v. Lincoln Nat’l 
Life Ins. Co., 909 F.3d 544, 548 (2d Cir. 2018).    We assume the parties’ familiarity 
with the underlying facts, procedural history, and issues on appeal. 

                                          2 
       1. The Deutsches argue manifest disregard.    “A litigant seeking to vacate 
an arbitration award based on alleged manifest disregard of the law bears a 
heavy burden . . . . [T]he award should be enforced, despite a court’s 
disagreement with it on the merits, if there is a barely colorable justification for the 
outcome reached.”    T.Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 
329, 339 (2d Cir. 2010) (internal citations and quotation marks omitted) (emphasis 
in original).    Under this standard, we vacate an award only if the law was (1) 
clearly applicable to the matter at hand, (2) known to the arbitrators, and (3) 
intentionally misapplied.    Id. 

       The panel correctly applied the law.    The Deutsches alleged that Fidelity 
breached tort and contract duties by unlawfully lending stock held in their 
accounts and by refusing to accept certain of their purchase orders for China 
Medical stock.    The panel ruled that even assuming unlawful actions by 
Fidelity, the Deutsches failed to prove damages because nothing could have 
redeemed the Deutsches’ failed investment strategy in China Medical.    And 
damages are an element of both breach of contract and breach of fiduciary duty 
claims.    See Orchard Fill Master Fund Ltd. v. SBA Commc’ns Corp., 830 F.3d 
152, 156 (2d Cir. 2016) (contract); SCS Commc’ns, Inc. v. Herrick Co., 360 F.3d 
329, 342 (2d Cir. 2004) (fiduciary duty).     

        2. The Deutsches argue that the panel failed to adjudicate their common 
law claims that accrued prior to July 16, 2012.    The text of the award directly 
contradicts this claim: the panel listed all the claims raised in the Deutsches’ 
complaints and expressly stated that those claims were “denied in their entirety,” 
A‐31, including “any and all claims for relief not specifically addressed 
[t]herein.”    A‐32.    The Deutsches posit that the only claims denied were the 
subset of their allegations the panel described and deemed “submitted for 
decision,” which the panel described as “two‐fold: (1) Fidelity’s allegedly 
unlawful lending out of . . . common stock held in the Deutsch margin account(s) 
. . . and (2) Fidelity’s alleged breach of contract and fiduciary duty by refusing to 
accept purchase order for [China Medical] placed by Deutsch on or after July 16, 
2012.”    A‐32.    But the panel’s description of “submitted” issues included all of 
the Deutsches’ claims, and the panel’s discussion of two time periods does not 
suggest otherwise.    The “unlawful lending of common stock held in the 

                                           3 
Deutsch margin account” is an accurate characterization of both the Deutsches’ 
pre‐July‐2012 FINRA rule and their common law claims.    See Barbier v. 
Shearson Lehman Hutton Inc., 948 F.2d 117, 121 (2d Cir. 1991) (“[A]rbitrators 
properly may describe the claims in one all‐encompassing term in place of a 
listing of all claims.”). 

       3. An arbitration award may be vacated “where the arbitrators exceeded 
their powers, or so imperfectly executed them that a mutual, final, and definite 
award upon the subject matter submitted was not made.”    9 U.S.C. § 10(a)(4).     

      The Deutsches claim that the panel exceeded its authority by deciding a 
never asserted equitable claim.    This argument is meritless.     

       In dicta, the panel criticized Fidelity’s decision to terminate the Deutsches’ 
trading in China Medical, but went on to deny the claims for lack of damages.   
The Deutsches mischaracterize these comments as the adjudication of a claim 
that was never asserted.    But the panel observed that its misgivings regarding 
Fidelity’s actions had no effect on the Deutsches’ claims. 

      4. An arbitral award may be vacated “where the arbitrators were guilty of 
misconduct . . . in refusing to hear evidence pertinent and material to the 
controversy.”    9 U.S.C. § 10(a)(3).    The Deutsches argue that the panel’s refusal 
to admit expert testimony during their rebuttal case warrants vacatur. 

       “Arbitrators have substantial discretion to admit or exclude evidence.”   
LJL 33rd St. Assocs., LLC v. Pitcairn Properties Inc., 725 F.3d 184, 195 (2d Cir. 
2013).    “[E]xcept where fundamental fairness is violated, arbitration 
determinations will not be opened up to evidentiary review.”    Tempo Shain 
Corp. v. Bertek, Inc., 120 F.3d 16, 20 (2d Cir. 1997). 

      The panel was well within its discretion to reject the proffer of expert 
testimony during the Deutsches’ rebuttal case.    The panel permitted the 
Deutsches to call 16 witnesses during their 26‐day affirmative case, including six 
experts.    And the panel allowed the Deutsches to call two additional witnesses 
on rebuttal, and considered a written proffer of the proposed expert testimony it 
refused to hear in person. 

                                          4 
       We have considered the Deutsches’ remaining arguments and find them to 
be without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                   FOR THE COURT: 
                                   CATHERINE O’HAGAN WOLFE, CLERK 




                                      5